DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Response to Arguments 
With respect to claim 1 Applicant argues the amendment overcomes the art of record and points to Fig. 1 and paragraph 38 as support for the amendment.  However, Applicant states the present invention “illustrates an air layer existing between a first dissipation sheet 14 and another first dissipation sheet 15, where such air layer is interposed in an entire space between a first heat absorber 20 and a second heat absorber 21”.  Numbering the first heat absorber 20 and the second 21 make such a statement unclear if you look at the figure as 20 and 21 are part of a different heat dissipation part and there are clearly components in the space between items 20 and 21.  The Examiner believes this is because the specification explicitly says 20 and 21 are a first and second heat absorber respectively, but the specification as a whole allows for the sheets (14, 15 and 16) to be interpreted as heat absorbers of the claims.
Because of this, the broadest reasonable interpretation of claim 1 as amended provide the claimed first heat absorber being at least items 20 and 15 of Fig. 1 and the second heat absorber as being at least 14 in Fig 1.  However, in view of this the Examiner agrees that in view of this the claims are then not found in the prior art for similar reason as discussed by Applicant (i.e. that there are components between the two heat absorber).
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 and 9-11 are allowable for reasons as already made clear throughout prosecution.
Claim 1 is allowable for reasons as made clear in view of Applicant’s amendment and as discussed above in the arguments section.
Claim 8 is allowable for at least the reason that it depends from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

March 11, 2022